DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed April 14, 2022 has been received and entered.
3.	Claims 1-9, 12, and 15-23 are currently pending.

Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1-9 and 16, the combination of Epimedium brevicornu Maxim., Rehmannia glutinosa Libosch., Atractylodes macrocephala Koidz., and Citrus reticulata Blanco for species A and extract I (extract A) for species B in the reply filed on April 14, 2022 is acknowledged.  The traversal is on the ground(s) that the groups of invention should be examined together because the linking technical feature is non-obvious over the art and is therefore a special technical feature.  This is not found persuasive because the Written Opinion specifically states that the linking technical feature is obvious over the prior art.  In addition, the references cited below in the 103 rejection also demonstrate that the linking technical feature is not a special technical feature because it is considered an obvious modification of the prior art.  Therefore, applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 5, 6, 12, 15, and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
6.	Claims 1-4, 7-9, and 16 are examined on the merits in regards to the elected species.

Information Disclosure Statement
	In the Information Disclosure Statement filed May 3, 2021, the citation under the Non-Patent Literature section has been lined through because the citation is incomplete.

Claim Objections
7.	Claims 1, 2 and 16 are objected to because of the following informalities:  in these claims “mongholicus” is misspelled as “monghlicus” and a space needs to be inserted between “ternatus” and “Thunb.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 1-4, 7-9, and 16 are indefinite because the phrase “traditional Chinese medicine” is unclear.  It is unclear if the use of “Chinese” indicates that the ingredients must be grown in China.  In addition, it is unclear what characteristics the medicine must have in order to be considered “traditional.”
9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation “2-10”, and the claim also recites “2, 3, 4, 5, or 6 in particular” which is the narrower statement of the range/limitation. 
In addition, claims 4, 8, and 9 recite the broad recitation “5 to 20 times”, and the claims also recite “5, 10, 15, or 20 times in particular” which is the narrower statement of the range/limitation.  Claims 4, 8, and 9 also recite the broad recitation “a sieve”, and the claims also recite “a 20-mesh sieve in particular” which is the narrower statement of the range/limitation. In addition, claims 4, 8, and 9 recite the broad recitation “drying”, and the claims also recite “particularly freeze drying” which is the narrower statement of the range/limitation.
In addition, claim 9 recites the broad recitation “one or more antiviral drugs”, and the claim also recites “a nucleoside antiviral drug in particular” which is the narrower statement of the range/limitation.  Claim 9 also recites the broad recitation “the antiviral drug is selected from the group consisting of Entecavir, Tenofovir, Telbivudine, Adefovir, and Lamivudine”, and the claim also recites “particularly Entecavir” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-4, 7-9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
The analysis then moves to Step 2A, Prong One, which asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a combination of Morinda officinalis, Ganoderma lucidum, Astragalus membranaceus var. mongholicus, Ranunculus ternatus, Sophora flavescens and Salvia miltiorrhiza Bge or water decoctions of these ingredients.  Claim 3 adds the additional ingredients Epimedium brevicornu, Rehmannia glutinosa, Atractylodes macrocephala, and Citrus reticulata.  Each of these ingredients is a naturally occurring plant.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the plant and soluble in the selected solvent are found in nature.  The creation of a solvent extract only partitions and concentrates the molecules that are naturally in the plant.  There is no evidence or reason to expect that any new compounds are formed.  The extract itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the plant matter away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the plant material; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the particular plants.  Combining the extracts from the individual plants leads to a combination of the naturally occurring compounds from each of the plants.  Thus, the claims are drawn to mixtures of naturally occurring products.  
There is no indication that mixing the specified extracts together as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each plant extract is only a mixture of the naturally occurring compounds found in the plant.  Each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  In addition, claim 7 states that the composition can be in the form of a tea, wine, granule, powder, or extract.  These formulations can be formed by mixing the natural products with additional natural products such as water or alcohol or by drying the natural products.  Thus, the formulation are not considered to lend a marked distinction to the composition.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, applicant’s claims 8 and 9 are directed to a composition with an intended use of anti-viral or as an adjuvant or immunomodulator.  MPEP § 2106.04(d)(2) specifically states that a claim is only directed to “an intended use of a claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the ‘treatment or prophylaxis’ consideration.”  Therefore, applicant’s intended use is not sufficient to integrate the judicial exception into a practical application.  Thus, the answer to Step 2A, Prong Two, is No.
Thus, the analysis must move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  
In addition, applicant’s intended use of anti-viral or as an adjuvant or immunomodulator is not considered to amount to significantly more.  As discussed in MPEP § 2106.05(I)(A), “Generally linking the use of the judicial exception to a particular technological environment or field of use” is not considered to be enough to qualify as significantly more. An intended use of a claimed composition only generally links the exception to the field of use.  Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 1, 2, 4, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CN 1369307 A – English translation provided by applicant in the IDS of May 3, 2021), Xie (CN 103920074 A – English translation provided), and Liu (CN 105998558 A – English translation provided).
Ying teaches a composition for treating cirrhosis which comprises Astragalus membranaceus, Sophora flavescens, Salvia miltiorrhiza, and Ganoderma lucidum.  The reference teaches that the composition is made by crushing the ingredients, adding 3-6 times the weight of water, boiling, filtering, concentrating, sieving, and vacuum drying.  The composition can be formulated into a tablet (see paragraphs 1, 5, 7, 8, 10, and 30 of the translation).  The reference does not specifically teach that the variety of A. membranaceus is mongholicus.  However, since the reference does not specify a specific variety of A. membranaceus, an artisan would reasonably expect that any known variety of A. membranaceus would be appropriate to utilize.  In addition, the reference does not specifically teach including Morinda officinalis or Ranunculus ternatus in the composition.
	Xie teaches using M. officinalis and antiviral ingredients in a composition for treating cirrhosis (see abstract and pages 1-4 of the translation).
	Liu teaches using R. ternatus in a composition to treat cirrhosis (see abstract).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cirrhosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cirrhosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cirrhosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
12.	Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ying (CN 1369307 A – English translation provided by applicant in the IDS of May 3, 2021), Xie (CN 103920074 A – English translation provided), and Liu (CN 105998558 A – English translation provided) as applied to claims 1, 2, 4, 7, 8, and 9 above, and further in view of Jianfeng (CN 103908640 A – English translation provided).
	The teachings of Ying, Xie, and Liu are discussed above.  The references do not specifically teach including Epimedium brevicornu, Rehmannia glutinosa, Atractylodes macrocephala, and Citrus reticulata in the composition.
	However, Jianfeng teaches a composition for treating cirrhosis which comprises Epimedium brevicornu, Rehmannia glutinosa, Atractylodes macrocephala, and Citrus reticulata (see abstract).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cirrhosis.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cirrhosis, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cirrhosis.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.

13.	No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655